DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The present application is a Divisional of U.S. Patent Application No. 15/703,524 filed on September 13, 2017, now U.S. Patent No. 11,322,934, issued May 3, 2022, which in turn claims foreign priority to Luxembourg Patent No. 93206 filed on September 13, 2016.
Examiner’s Note/Comment
The Application Data Sheet contains a typographical error; see page 6, section “Applicant Information”, box “Organization Name: Hitach Energy Switzerland AG”. Appropriate correction is required; see MPEP, Patent Rules, section 1.76 (c).

    PNG
    media_image1.png
    545
    1276
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on January 26, 2021.  These drawings are acceptable.

Claim Objections
Claim(s) 1, 14, 17 – 18 and 20 are objected to because of the following informalities: 
Claim 1, line 8, “interrupting the electrical connection”, should be change to - - interrupting [[the]] an electrical connection - -.
Claim 1, line 12, “to a thermal overload”, should be change to - - to [[a]] the thermal overload - -.
Claim 14, line 2, “the disconnector unit device to escape”, should be change to - - the disconnector 
Claim 17, line 4, “disconnector unit to the environment”, should be change to - - disconnector unit to [[the]] an environment - -.
Claim 18, line 2, “the system comprising”, should be change to - - the failure protection system comprising - -.
Claim 18, line 3, “connected to the a terminal”, should be change to - - connected to 
Claim 20, line 4, “disconnector unit to the environment”, should be change to - - disconnector unit to [[the]] an environment - -.
Appropriate correction is required.
Examiner’s Note: Applicant is required to carefully review all pending claims for the presence of any similar informalities and to correct them accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys (GB 782,902 A) hereinafter Humphreys ‘902 (IDS Record) in view of Humphreys (GB 628,155 A) hereinafter Humphreys ‘155 (IDS Record).

With regard to claim 1, Humphreys ‘902 teaches a method comprising:
providing an electrical grid line (page 2, lines 57-58, “distribution line”), a surge arrester (8 – Fig. 2, see figure below) and a disconnector device (P – Fig. 2, see figure below) with a disconnector unit (19, 20 – Fig. 2, see figure below);
connecting the surge arrester (8 – Fig. 2, see figure below) at one terminal to the electrical grid line (5 – Fig. 2, see figure below);
connecting the surge arrester (8 – Fig. 2, see figure below) at its other terminal to a first terminal (13 – Fig. 2, see figure below) of the disconnector device (P – Fig. 2, see figure below);
connecting a second terminal (16 – Fig. 2, see figure below) of the disconnector device (P – Fig. 2, see figure below) to ground potential (E – Fig. 2, see figure below);
interrupting an electrical connection in between the electrical grid line (distribution line) and the ground potential (E – Fig. 2, see figure below) in response to a temporary overvoltage (implicit).
Humphreys ‘902 does not expressly teach protecting the surge arrester from failure due to a thermal overload caused by the temporary overvoltage by operating the disconnector device before the surge arrester fails due to the thermal overload of the surge arrester.
Humphreys ‘155 teaches interrupting an electrical connection in between the electrical grid line and the ground potential (L – Fig. 1, see figure below) in response to a temporary overvoltage (page 2, lines 85-88) (implicit); and
protecting the surge arrester (1 – Fig. 1, see figure below) from failure due to a thermal overload caused by the temporary overvoltage by operating the disconnector device (D – Fig. 1, see figure below) before the surge arrester (1 – Fig. 1, see figure below) fails due to the thermal overload of the surge arrester (page 2, lines 47-57, 75-97).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the disconnector device of Humphreys ‘902, to protect the surge arrester from failure due to a thermal overload caused by the temporary overvoltage, as taught by Humphreys ‘155, in order to protect and ensure that the arrester will not be destroyed in the event of its heating up from overvoltage/voltage surge events. 
With regard to claim 15, Humphreys ‘902 teaches a failure protection system (Fig. 2) for an electrical grid line (page 2, lines 57-58, “distribution line”), the system comprising:
a surge arrester (8 – Fig. 2, see figure below) comprising:
a first terminal (5 – Fig. 2, see figure below) configured to be connected to an electrical grid line (connected through 5 – Fig. 2, see figure below); and
a second terminal (10 – Fig. 2, see figure below);
a disconnector device (P – Fig. 2, see figure below) comprising:
a first terminal (13 – Fig. 2, see figure below) configured to be connected to the second terminal (10 – Fig. 2, see figure below) of the surge arrester (8 – Fig. 2, see figure below);
a second terminal (16 – Fig. 2, see figure below) configured to be connected to ground potential (E – Fig. 2, see figure below); and
a disconnector unit (19, 20 – Fig. 2, see figure below) connected between the first terminal (13 – Fig. 2, see figure below) and the second terminal (16 – Fig. 2, see figure below) of the disconnector device (P – Fig. 2, see figure below).
Humphreys ‘902 does not expressly teach the disconnector device configured to operate in response to a temporary overvoltage before the surge arrester fails due to a thermal overload of the surge arrester.
Humphreys ‘155 teaches the disconnector device (D – Fig. 1, see figure below) configured to operate in response to a temporary overvoltage (page 2, lines 85-88) (implicit) before the surge arrester (1 – Fig. 1, see figure below) fails due to a thermal overload of the surge arrester (page 2, lines 47-57, 75-97).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the disconnector device of Humphreys ‘902, to operate in response to a temporary overvoltage before the surge arrester fails due to a thermal overload of the surge arrester, as taught by Humphreys ‘155, in order to protect and ensure that the arrester will not be destroyed in the event of its heating up from overvoltage/voltage surge events. 
With regard to claim 18, Humphreys ‘902 teaches a disconnector device (P – Fig. 2, see figure below) for a failure protection system for an electrical grid line (page 1, lines 8-16), the system comprising:
a first terminal (13 – Fig. 2, see figure below) configured to be connected to a terminal (10 – Fig. 2, see figure below) of a surge arrester (8 – Fig. 2, see figure below) connected to an electrical grid line (page 2, lines 57-58, “distribution line”);
a second terminal (16 – Fig. 2, see figure below) configured to be connected to ground potential (E – Fig. 2, see figure below); and
a disconnector unit (19, 20 – Fig. 2, see figure below) connected between the first terminal (13 – Fig. 2, see figure below) and the second terminal (16 – Fig. 2, see figure below) of the disconnector device (P – Fig. 2, see figure below).
Humphreys ‘902 does not expressly teach the disconnector device configured to operate in response to a temporary overvoltage before the surge arrester fails due to a thermal overload of the surge arrester.
Humphreys ‘155 teaches the disconnector device (D – Fig. 1, see figure below) configured to operate in response to a temporary overvoltage (page 2, lines 85-88) (implicit) before the surge arrester fails due to a thermal overload of the surge arrester (page 2, lines 47-57, 75-97).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the disconnector device of Humphreys ‘902, to operate in response to a temporary overvoltage before the surge arrester fails due to a thermal overload of the surge arrester, as taught by Humphreys ‘155, in order to protect and ensure that the arrester will not be destroyed in the event of its heating up from overvoltage/voltage surge events. 

    PNG
    media_image2.png
    766
    480
    media_image2.png
    Greyscale

Humphreys (GB 782,902 A) – Fig. 2


    PNG
    media_image3.png
    778
    624
    media_image3.png
    Greyscale

Humphreys (GB 628,155 A) – Fig. 1

Allowable Subject Matter
Claim(s) 2 – 14, 16 – 17, and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 2, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the disconnector unit comprising a disconnector cartridge connected between the first terminal and the second terminal of the disconnector device, wherein protecting the surge arrester comprises: forcibly separating the first terminal from the second terminal before a current across the surge arrester causes the thermal overload of the surge arrester, the forcibly separating producing gasses and solid particles; facilitating escape of the gasses from a housing defining a cavity around the disconnector cartridge; and inhibiting escape of the solid particles from the housing.”
Claim(s) 3-10 are allowed by dependence on claim 2.
With regard to claim 11, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “protecting the disconnector device against unintentional operation in case of an impulse voltage in the electrical grid line by bypassing a disconnector cartridge of the disconnector unit via a spark gap.”
Claim(s) 12 and 13 are allowed by dependence on claim 11.
With regard to claim 14, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “guiding gases generated at the time of operating the disconnector device to escape through a labyrinth of the disconnector unit to the environment of the disconnector device; and retaining hot particles having enough energy to ignite a fire in the environment within the labyrinth of the disconnector unit such that they cannot leave the disconnector unit.”
With regard to claim 16, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a spark gap configured to protect the disconnector device against unintentional operation in case of an impulse voltage in the electrical grid line by bypassing a disconnector cartridge of the disconnector unit.”
With regard to claim 17, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the disconnector unit further comprising a labyrinth configured to: guide gases generated at the time of operating the disconnector device to escape through a labyrinth of the disconnector unit to an environment of the disconnector device; and retain hot particles having enough energy to ignite a fire in the environment within the labyrinth such that they cannot leave the disconnector unit.”
With regard to claim 19, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a spark gap configured to protect the disconnector device against unintentional operation in case of an impulse voltage in the electrical grid line by bypassing a disconnector cartridge of the disconnector unit.”
With regard to claim 20, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the disconnector unit further comprising a labyrinth configured to: guide gases generated at the time of operating the disconnector device to escape through a labyrinth of the disconnector unit to the environment of the disconnector device; and retain hot particles having enough energy to ignite a fire in the environment within the labyrinth such that they cannot leave the disconnector unit.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Lenk (US 2004/0239471 A1) teaches a disconnector assembly is provided for an arrester. A non-conductive housing has first and second opposite ends separated by an internal chamber. A first electrical terminal is connected at the first end. A second electrical terminal is connected at the second end. A capacitor engages and extends between the first and second terminals in the internal chamber. A sparkgap is electrically parallel the capacitor between the first and second terminals. A cartridge with an explosive charge is positioned in the internal chamber, and the cartridge is electrically parallel the capacitor and electrically in series with the sparkgap.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836